Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1 and 11 recite a limitation “functional transaction”

The recited limitation such as “functional transaction” renders this limitation indefinite because Applicant fails to define “functional transaction” in the recited claims.  Applicant in paragraph [0079] defines that a functional transaction (e.g., not an ECC scrubbing transaction).  However, [0079] fails to define which transactions are considered as a functional transaction. Therefore, it is unclear which transactions are considered as functional transaction when executing on the first/second memory in comparison to scrubbing transaction.  It is unclear which functional transaction is not considered as an ECC scrubbing transaction and which transaction is considered as an ECC scrubbing transaction. 

As such, the recited limitation “functional transaction” is rejected as failing to comply with the written description requirement


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1 and 11 recite a limitation “functional transaction”

The recited limitation such as “functional transaction” renders this limitation indefinite because Applicant fails to define “functional transaction” in the recited claims.

Applicant in paragraph [0079] defines that a functional transaction (e.g., not an ECC scrubbing transaction).  However, [0079] fails to define which transactions are considered as a functional transaction.

Therefore, it is unclear which transactions are considered as functional transaction when executing on the first/second memory in comparison to scrubbing 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rodeheffer et al (US 2003/0,097,608)


As per claim 1:
Rodeheffer discloses:

An apparatus, comprising: 
(Rodeheffer, Figs 1-6)

a central processing unit core; and a cache subsystem coupled to the CPU core, (206) the cache subsystem comprising:
(Rodeheffer, [0034], system 10 includes a memory 12 that is divided into several memory modules 14 that are each coupled to a memory bus 50.  Each memory module 14 includes a memory subcontroller 16 and a memory array 18.  Memory array 18 is typically random access memory (RAM).  Each subcontroller 16 has the responsibility for scanning its own RAM 18 to detect corrupt bits and to perform this task independently of the other subcontrollers 16.  System 10 includes a central processing unit (CPU) 20 that includes a processor core 22, and an optional hierarchy of N levels of cache memory 24-1 to 24-N)

a first memory;  
(Rodeheffer, Fig. 6, 202-N-M, 206-N-M)

a second memory; 
(Rodeheffer, Fig. 6, 202-N-M, 206-N-M)

 controller coupled to the
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616 are coupled to memories 202-N-M, 206-N-M)

 first and second memories, 
(Rodeheffer, Fig. 6, 202-N-M, 206-N-M)

the controller configured to:
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616)
(Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))

execute a sequence of scrubbing transactions on the first memory; and 
(Rodeheffer, [0052] …Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule. … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

execute a functional transaction on the second memory;  
(Rodeheffer, [0052] … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612. 

wherein one of the scrubbing transactions and the functional transaction are executed concurrently. (remedial action when errors on that specified memory while other memories still perform scrubbing independently)

(Rodeheffer, [0053] The advantage of the memory module of FIG. 6 is that each memory module 14 in a system 12 may be concurrently scrubbed.  Furthermore, the scan rate for each of these memory modules may be reduced because of the strengthened ECC.  Accordingly, an architecture such as that of FIG. 6 will provide acceptable MTBF rates in very large memory systems)
(Rodeheffer, [0052]…When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

(Rodeheffer, [0052] FIG. 6 … a memory bus 50 connects the memory module 14 to other components of system 12.  The memory module 14 includes a memory array in which each memory line N is split into M distinct portions (202-N-M), each portion 202-N-M having a corresponding error code 206-N-M. Thus, the memory module 14 of FIG. 6 includes an error code set for each memory line (206-N-1 through 206-N-M).  Each error code set has a distinct error code for each of the distinct portions of the corresponding memory line.  In additional to the memory array and code array, the memory module of FIG. 6 includes an access controller (access logic) 612 for accessing memory lines in the memory array.  When access controller 612 writes a word to memory, the word is split into M distinct portions (202-N-M) and error encoder 616 encodes the corresponding distinct error code set 206-N-M. Error logic 614, which is coupled to the memory array (202-N-M) and code array (206-N-M), determines whether any of the portions 202-N-M of a specified memory line in the memory array is inconsistent with the corresponding error code 206-N-M. When an inconsistency is encountered, error logic 614 generates a corresponding error detection signal.  Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule.  When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

As per claim 2:
Rodeheffer further discloses:
 
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616 are coupled to memories 202-N-M, 206-N-M)

the sequence of scrubbing transactions comprises a first sequence; the functional transaction comprises a first functional transaction;  
(remedial action when errors on that specified memory while other memories still perform scrubbing independently) and 

at a time after the first sequence of scrubbing transactions is executed on the first memory, 
(Rodeheffer, [0025] advantage of memory systems in accordance with this embodiment is that the scan rate is effectively increased, since each memory module in the memory system may concurrently perform memory scrubbing in accordance with the memory scrubbing schedule)
 (Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))

the controller is further configured to: 
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616 are coupled to memories 202-N-M, 206-N-M)

remedial action when errors on that specified memory while other memories still perform scrubbing independently ) wherein one of the second sequence of scrubbing transactions and the second functional transaction are executed concurrently. 
(Rodeheffer, [0025] advantage of memory systems in accordance with this embodiment is that the scan rate is effectively increased, since each memory module in the memory system may concurrently perform memory scrubbing in accordance with the memory scrubbing schedule)
 (Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))

(Rodeheffer, [0052] FIG. 6 … a memory bus 50 connects the memory module 14 to other components of system 12.  The memory module 14 includes a memory array in which each memory line N is split into M distinct portions (202-N-M), each portion 202-N-M having a corresponding error code 206-N-M. Thus, the memory module 14 of FIG. 6 includes an error code set for each memory line (206-N-1 through 206-N-M).  Each error code set has a distinct error code for each of the distinct portions of the corresponding memory line.  In additional to the memory array and code array, the memory module of FIG. 6 includes an access controller (access logic) 612 for accessing memory lines in the memory array.  When access controller 612 writes a word to memory, the word is split into M distinct portions (202-N-M) and error encoder 616 encodes the corresponding distinct error code set 206-N-M. Error logic 614, which is coupled to the memory array (202-N-M) and code array (206-N-M), determines whether any of the portions 202-N-M of a specified memory line in the memory array is inconsistent with the corresponding error code 206-N-M. When an inconsistency is encountered, error logic 614 generates a corresponding error detection signal.  Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule.  When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

As per claim 11:
Rodeheffer discloses:

A method, comprising: 
(Rodeheffer, [0034], system 10 includes a memory 12 that is divided into several memory modules 14 that are each coupled to a memory bus 50.  Each memory module 14 includes a memory subcontroller 16 and a memory array 18.  Memory array 18 is typically random access memory (RAM).  Each subcontroller 16 has the responsibility for scanning its own RAM 18 to detect corrupt bits and to perform this task independently of the other subcontrollers 16.  System 10 includes a central processing unit (CPU) 20 that includes a processor core 22, and an optional hierarchy of N levels of cache memory 24-1 to 24-N)

executing, by a controller, 
(Rodeheffer, Fig. 6, Access Controller 612, Error Detection/Correction 614, and ECC Encoder 616 are coupled to memories 202-N-M, 206-N-M)

a sequence of error correcting code (ECC) scrubbing transactions on a first memory; and 
(Rodeheffer, [0025] advantage of memory systems in accordance with this embodiment is that the scan rate is effectively increased, since each memory module in the memory system may concurrently perform memory scrubbing in accordance with the memory scrubbing schedule)
 (Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))
(Rodeheffer, [0052] FIG. 6 … a memory bus 50 connects the memory module 14 to other components of system 12.  The memory module 14 includes a memory array in which each memory line N is split into M distinct portions (202-N-M), each portion 202-N-M having a corresponding error code 206-N-M. Thus, the memory module 14 of FIG. 6 includes an error code set for each memory line (206-N-1 through 206-N-M).  Each error code set has a distinct error code for each of the distinct portions of the corresponding memory line.  In additional to the memory array and code array, the memory module of FIG. 6 includes an access controller (access logic) 612 for accessing memory lines in the memory array.  When access controller 612 writes a word to memory, the word is split into M distinct portions (202-N-M) and error encoder 616 encodes the corresponding distinct error code set 206-N-M. Error logic 614, which is coupled to the memory array (202-N-M) and code array (206-N-M), determines whether any of the portions 202-N-M of a specified memory line in the memory array is inconsistent with the corresponding error code 206-N-M. When an inconsistency is encountered, error logic 614 generates a corresponding error detection signal.  Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule.  When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)


executing, by the controller, a functional transaction on a second memory;  
(Rodeheffer, [0052] … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612. 

wherein one of the ECC scrubbing transactions and
(Rodeheffer, [0052] FIG. 6 … a memory bus 50 connects the memory module 14 to other components of system 12.  The memory module 14 includes a memory array in which each memory line N is split into M distinct portions (202-N-M), each portion 202-N-M having a corresponding error code 206-N-M. Thus, the memory module 14 of FIG. 6 includes an error code set for each memory line (206-N-1 through 206-N-M).  Each error code set has a distinct error code for each of the distinct portions of the corresponding memory line.  In additional to the memory array and code array, the memory module of FIG. 6 includes an access controller (access logic) 612 for accessing memory lines in the memory array.  When access controller 612 writes a word to memory, the word is split into M distinct portions (202-N-M) and error encoder 616 encodes the corresponding distinct error code set 206-N-M. Error logic 614, which is coupled to the memory array (202-N-M) and code array (206-N-M), determines whether any of the portions 202-N-M of a specified memory line in the memory array is inconsistent with the corresponding error code 206-N-M. When an inconsistency is encountered, error logic 614 generates a corresponding error detection signal.  Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule.  When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

 the functional transaction (remedial action when errors on that specified memory while other memories still perform scrubbing independently) are executed 
(Rodeheffer, [0052] … When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

concurrently. 
(Rodeheffer, [0025] advantage of memory systems in accordance with this embodiment is that the scan rate is effectively increased, since each memory module in the memory system may concurrently perform memory scrubbing in accordance with the memory scrubbing schedule)
 (Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))

As per claim 12:


wherein:

 the sequence of scrubbing transactions comprises a first sequence;  

the functional transaction comprises a first functional transaction; and 
(remedial action when errors on that specified memory while other memories still perform scrubbing independently)

at a time after executing the first sequence of scrubbing transactions on the first memory, the method further comprises: 
(Rodeheffer, [0025] advantage of memory systems in accordance with this embodiment is that the scan rate is effectively increased, since each memory module in the memory system may concurrently perform memory scrubbing in accordance with the memory scrubbing schedule)
 (Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))

executing, by the controller, a second sequence of scrubbing transactions on the second memory; and 
(Rodeheffer, [0053] The advantage of the memory module of FIG. 6 is that each memory module 14 in a system 12 may be concurrently scrubbed.  Furthermore, the scan rate for each of these memory modules may be reduced because of the strengthened ECC.  Accordingly, an architecture such as that of FIG. 6 will provide acceptable MTBF rates in very large memory systems)
(Rodeheffer, [0052]…When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

(Rodeheffer, [0052] FIG. 6 … a memory bus 50 connects the memory module 14 to other components of system 12.  The memory module 14 includes a memory array in which each memory line N is split into M distinct portions (202-N-M), each portion 202-N-M having a corresponding error code 206-N-M. Thus, the memory module 14 of FIG. 6 includes an error code set for each memory line (206-N-1 through 206-N-M).  Each error code set has a distinct error code for each of the distinct portions of the corresponding memory line.  In additional to the memory array and code array, the memory module of FIG. 6 includes an access controller (access logic) 612 for accessing memory lines in the memory array.  When access controller 612 writes a word to memory, the word is split into M distinct portions (202-N-M) and error encoder 616 encodes the corresponding distinct error code set 206-N-M. Error logic 614, which is coupled to the memory array (202-N-M) and code array (206-N-M), determines whether any of the portions 202-N-M of a specified memory line in the memory array is inconsistent with the corresponding error code 206-N-M. When an inconsistency is encountered, error logic 614 generates a corresponding error detection signal.  Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule.  When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

executing, by the controller, a second functional transaction on the first memory;  
(remedial action when errors on that specified memory while other memories still perform scrubbing independently) 

wherein one of the second sequence of scrubbing transactions and 
(Rodeheffer, [0053] The advantage of the memory module of FIG. 6 is that each memory module 14 in a system 12 may be concurrently scrubbed.  Furthermore, the scan rate for each of these memory modules may be reduced because of the strengthened ECC.  Accordingly, an architecture such as that of FIG. 6 will provide acceptable MTBF rates in very large memory systems)
(Rodeheffer, [0052]…When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

(Rodeheffer, [0052] FIG. 6 … a memory bus 50 connects the memory module 14 to other components of system 12.  The memory module 14 includes a memory array in which each memory line N is split into M distinct portions (202-N-M), each portion 202-N-M having a corresponding error code 206-N-M. Thus, the memory module 14 of FIG. 6 includes an error code set for each memory line (206-N-1 through 206-N-M).  Each error code set has a distinct error code for each of the distinct portions of the corresponding memory line.  In additional to the memory array and code array, the memory module of FIG. 6 includes an access controller (access logic) 612 for accessing memory lines in the memory array.  When access controller 612 writes a word to memory, the word is split into M distinct portions (202-N-M) and error encoder 616 encodes the corresponding distinct error code set 206-N-M. Error logic 614, which is coupled to the memory array (202-N-M) and code array (206-N-M), determines whether any of the portions 202-N-M of a specified memory line in the memory array is inconsistent with the corresponding error code 206-N-M. When an inconsistency is encountered, error logic 614 generates a corresponding error detection signal.  Finally, the memory module of FIG. 6 includes a scheduler 610, coupled to access controller 612, for initiating reading of memory lines in the memory array in accordance with a memory scrubbing schedule.  When access controller 612 receives an error detection signal, indicating that a portion of a specified memory line is not consistent with the corresponding error code in the code array, a remedial action is initiated by the access controller 612)

the second functional transaction are executed concurrently.
(Rodeheffer, [0025] advantage of memory systems in accordance with this embodiment is that the scan rate is effectively increased, since each memory module in the memory system may concurrently perform memory scrubbing in accordance with the memory scrubbing schedule)
 (Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))

As per claim 13:
Rodeheffer further discloses:

processing, by a first pipeline coupled to the first memory, the sequence of scrubbing transactions;  and at the same time as the processing the sequence of scrubbing transactions, processing, by a second pipeline coupled to the second memory, the functional transaction. 
(Rodeheffer, [0034], system 10 includes a memory 12 that is divided into several memory modules 14 that are each coupled to a memory bus 50.  Each memory module 14 includes a memory subcontroller 16 and a memory array 18.  Memory array 18 is typically random access memory (RAM).  Each subcontroller 16 has the responsibility for scanning its own RAM 18 to detect corrupt bits and to perform this task independently of the other subcontrollers 16.  System 10 includes a central processing unit (CPU) 20 that includes a processor core 22, and an optional hierarchy of N levels of cache memory 24-1 to 24-N)
(Rodeheffer, [0025] advantage of memory systems in accordance with this embodiment is that the scan rate is effectively increased, since each memory module in the memory system may concurrently perform memory scrubbing in accordance with the memory scrubbing schedule)
 (Rodeheffer, [0039]… An important advantage of the present invention is that the memory scrubbing schedule used by scan scheduler 210 is not dependent upon the schedule used by other memory modules 14 in memory 12 (FIG. 1))

Allowable Subject Matter

Claims 3, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Applicant can overcome other rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111